United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 4, 2014             Decided August 28, 2015

                        No. 14-5004

              BARACK HUSSEIN OBAMA, ET AL.,
                      APPELLANTS
                           v.

             LARRY ELLIOTT KLAYMAN, ET AL.,
                       APPELLEES
                        ______

       Consolidated with 14-5005, 14-5016, 14-5017
                         ______

        Appeal from the United States District Court
                for the District of Columbia
                      (No. 1:13-cv-851)
                      (No. 1:13-cv-881)
                           ______

     H. Thomas Byron, III, Attorney, U.S. Department of
Justice, argued the cause for appellants/cross-appellees. With
him on the briefs were Stuart F. Delery, Assistant Attorney
General, Ronald C. Machen, Jr., U.S. Attorney, and Douglas
N. Letter and Henry C. Whitaker, Attorneys.
     Larry E. Klayman argued the cause and filed the briefs
for appellees/cross-appellants.
    Cindy A. Cohn argued the cause for amici curiae
Electronic Frontier Foundation, et al. On the brief were Alex
Abdo, Jameel Jaffer, Arthur B. Spitzer, and Mark Rumold.
                               2
    Paul M. Smith argued the cause for amicus curiae Center
for National Security Studies. With him on the brief were
Kate A. Martin, Joseph Onek, and Michael Davidson.
   Before: BROWN, Circuit Judge, and WILLIAMS and
SENTELLE, Senior Circuit Judges.
    Opinion for the Court filed PER CURIAM.
    Separate opinions filed by Circuit Judge BROWN and
Senior Circuit Judge WILLIAMS.
   Opinion dissenting in part filed by Senior Circuit Judge
SENTELLE.
     PER CURIAM: In the wake of the terrorist attacks of
September 11, 2001, Congress enacted the USA PATRIOT
Act. Pub. L. No. 107-56, 115 Stat. 272 (2001). Section 215
of that Act empowered the FBI to request, and the Foreign
Intelligence Surveillance Court (“FISC”) to enter, orders
“requiring the production of any tangible things (including
books, records, papers, documents, and other items) for an
investigation . . . to protect against international terrorism.”
Id. at § 215, 115 Stat. at 291, codified as amended at 50
U.S.C. § 1861(a)(1). Since May 2006, the government has
relied on this provision to operate a program that has come to
be called “bulk data collection,” namely, the collection, in
bulk, of call records produced by telephone companies
containing “telephony metadata”—the telephone numbers
dialed (incoming and outgoing), times, and durations of calls.
The FBI has periodically applied for, and the FISC has
entered, orders instructing one or more telecommunications
service providers to produce, on a daily basis over a period of
ninety days, electronic copies of such data. Decl. of Robert J.
Holley, Acting Assistant FBI Director, at ¶¶ 10-13, Joint
Appendix 224-25.
                                3
     Under the program, the collected metadata are
consolidated into a government database, where (except in
exigent circumstances) the NSA may access it only after
demonstrating to the FISC a “reasonable articulable
suspicion” that a particular phone number is associated with a
foreign terrorist organization. Gov’t’s Br. at 11-12. Even
then, the NSA may retrieve call detail records only for phone
numbers in contact with the original number—within two
steps, or “hops” of it. Id. at 11. If telephone number A was
used to call telephone number B, which in turn was used to
call telephone number C, and if the FISC affirms the
government’s “reasonable articulable suspicion” that A is
associated with a foreign terrorist organization, the FISC may
authorize the government to retrieve from the database the
metadata associated with A, B, and C. (Before 2014, the
FISC orders allowed the government to conduct queries for
any number within three steps of the approved identifier, and
the FISC did not play any role in assessing the government’s
“reasonable articulable suspicion” for each query. Id. at 12
n.3). Once the government has retrieved the metadata, which
does not include the content of the calls or the identities of the
callers, it uses the data “in conjunction with a range of
analytical tools to ascertain contact information that may be
of use in identifying individuals who may be associated with
certain foreign terrorist organizations because they have been
in communication with certain suspected-terrorist telephone
numbers or other selectors.” Id. at 9, 15.

    Plaintiffs contend that this bulk collection constitutes an
unlawful search under the Fourth Amendment; they seek
injunctive and declaratory relief as well as damages. Third
Amended Complaint ¶ 53, Klayman v. Obama, 13-cv-851
(D.D.C. Feb. 10, 2014), ECF No. 77. The district court issued
a preliminary injunction barring the government from
                               4
collecting plaintiffs’ call records, but stayed its order pending
appeal. Klayman v. Obama, 957 F. Supp. 2d 1, 44-45 (2013).
     The court reverses the judgment of the district court, and
for the reasons stated in the opinions of Judge Brown and
Judge Williams orders the case remanded to the district court.
(Judge Sentelle dissents from the order of remand and would
order the case dismissed.) The opinions of the judges appear
below after a brief explanation of why the case is not moot.

                             * * *

     Under a “sunset” clause, the section of the U.S. Code
amended by Section 215 was scheduled to revert to its pre-
2001 form on June 1, 2015 unless Congress acted. See Pub.
L. No. 109-177, § 102(b)(1), 120 Stat. 192, 194-95 (2006);
Pub. L. No. 112-14, § 2(a), 125 Stat. 216, 216 (2011). That
date came and went without any legislative action. One day
after the deadline, however, Congress enacted the USA
Freedom Act, which revived the language added by Section
215 with some substantial changes. See Pub. L. No. 114-23,
Tit. I, 129 Stat. 268, 269-77 (2015), codified at 50 U.S.C. §
1861. The Act’s changes do not take effect until 180 days
after the date of enactment (June 2, 2015). Id. § 109(a), 129
Stat. at 276. And the legislation provides for continuation of
pre-existing authority until the effective date of the new
legislation: “Nothing in this Act shall be construed to alter or
eliminate the authority of the Government to obtain an order
under title V of the Foreign Intelligence Surveillance Act of
1978 (50 U.S.C. 1861 et seq.) as in effect prior to the effective
date . . . during the period ending on such effective date.” Id.
§ 109(b), 129 Stat. at 276.
     Cessation of a challenged practice moots a case only if
“there is no reasonable expectation . . . that the alleged
violation will recur.” Larsen v. U.S. Navy, 525 F.3d 1, 4
                               5
(D.C. Cir. 2008) (quotations and citations omitted). Here, any
lapse in bulk collection was temporary. Immediately after
Congress acted on June 2 the FBI moved the FISC to
recommence bulk collection, United States’ Mem. of Law, In
re Application of the FBI, No. BR 15-75 (FISC, filed Jun. 2,
2015), and the FISC confirmed that it views the new
legislation as effectively reinstating Section 215 for 180 days,
and as authorizing it to resume issuing bulk collection orders
during that period. See Opinion and Order, In re Application
of the FBI, Nos. BR 15-75, Misc. 15-01 (FISC June 29, 2015)
(Mosman, J.); Mem. Op., In re Applications of the FBI, Nos.
BR 15-77, BR 15-78 (FISC Jun. 17, 2015) (Saylor, J.).
Accordingly, plaintiffs and the government stand in the same
positions that they did before June 1, 2015.

                            * * *

    The preliminary injunction entered by the district court is
hereby vacated and the case remanded for such further
proceedings as may be appropriate.

                                    So ordered.
     BROWN, Circuit Judge: I disagree with the district
court’s conclusion that plaintiffs have established a
“substantial likelihood of success on the merits.” See, e.g.,
Sottera, Inc. v. Food & Drug Admin., 627 F.3d 891, 893 (D.C.
Cir. 2010). I write separately to emphasize that, while
plaintiffs have demonstrated it is only possible—not
substantially likely—that their own call records were
collected as part of the bulk-telephony metadata program,
plaintiffs have nonetheless met the bare requirements of
standing. Accordingly, I join the court in vacating the
preliminary injunction entered by the district court.

     In order to establish his standing to sue, a plaintiff must
show he has suffered a “concrete and particularized” injury.
Lujan v. Defenders of Wildlife, 504 U.S.555, 560–61 (1992).
In other words, plaintiffs here must show their own metadata
was collected by the government. See, e.g., Clapper v.
Amnesty International, 133 S. Ct. 1138, 1148 (2013)
(“[R]espondents fail to offer any evidence that their
communications have been monitored under § 1881a, a
failure that substantially undermines their standing theory.”);
ACLU v. NSA, 493 F.3d 644, 655 (6th Cir. 2007) (“If, for
instance, a plaintiff could demonstrate that her privacy had
actually been breached (i.e., that her communications had
actually been wiretapped), then she would have standing to
assert a Fourth Amendment cause of action for breach of
privacy.”); Halkin v. Helms, 690 F.2d 977, 999–1000 (D.C.
Cir. 1982) (“[T]he absence of proof of actual acquisition of
appellants’ communications is fatal to their watchlisting
claims.”).

     The record, as it stands in the very early stages of this
litigation, leaves some doubt about whether plaintiffs’ own
metadata was ever collected. Plaintiffs’ central allegation is
that defendants “violated the Fourth Amendment to the U.S.
Constitution when they unreasonably searched and seized and
                               2
continue to search Plaintiffs’ phone records . . . without
reasonable suspicion or probable cause.” Third Amended
Complaint at ¶ 53, Klayman I, 957 F. Supp. 2d 1. Plaintiffs
have supported this claim with specific facts, notably: (1) The
NSA operates a bulk telephony-metadata collection program;
and (2) on April 25, 2013, the FISC issued an order requiring
Verizon Business Network Services to produce its subscribers’
call detail records to the NSA on a daily basis from April 25,
2013 to July 19, 2013. However, plaintiffs are Verizon
Wireless subscribers and not Verizon Business Network
Services subscribers. Thus, the facts marshaled by plaintiffs
do not fully establish that their own metadata was ever
collected.

     In his opinion below, Judge Leon eloquently explains
how these facts are nonetheless sufficient to draw the
inference that “the NSA has collected and analyzed
[plaintiffs’] telephony metadata and will continue to operate
the program consistent with FISC opinions and orders.”
Klayman v. Obama, 957 F. Supp. 2d 1, 29 (D.D.C. 2013). In
particular, Judge Leon infers from the government’s efforts to
“create a comprehensive metadata database” that “the NSA
must have collected metadata from Verizon Wireless, the
single largest wireless carrier in the United States, as well as
AT&T and Sprint, the second[-] and third-largest carriers.”
Id. at 27.

     As Judge Leon’s opinion makes plain, plaintiffs have set
forth significant evidence about the NSA’s bulk-telephony
metadata program.       As a result, this case is readily
distinguishable from cases like Tooley v. Napolitano, 586
F.3d 1006 (D.C. Cir. 2009), in which allegations of unlawful
surveillance were dismissed as “patently insubstantial.” Id.
at 1009–10 (concluding that the governmental surveillance
scheme described in plaintiff’s allegations was “not
                                  3
realistically distinguishable from allegations of little green
men.”).

     This evidence also sets this case apart from Clapper.
There, plaintiffs’ claim of standing relied “on a highly
attenuated chain of possibilities.” 133 S. Ct. at 1148. One
link of that chain was that plaintiffs’ “theory necessarily rests
on their assertion that the Government will target other
individuals—namely, their foreign contacts.” 1 Id. The
Clapper plaintiffs, however, had “no actual knowledge of the
Government’s § 1881a targeting practices” nor could they
even show that the surveillance program they were
challenging even existed. Id. at 1148–49 (“Moreover,
because § 1881a at most authorizes—but does not mandate or
direct—the surveillance that respondents fear, respondents’
allegations are necessarily conjectural.”); cf. United
Presbyterian Church in the USA v. Reagan, 738 F.2d 1375,
1380–81 (D.C. Cir. 1984) (dismissing a complaint as a
“generalized grievance” against the “entire national
intelligence-gathering system” where plaintiffs were unable to
show the injury they suffered was the result of a specific
government surveillance program.)           By contrast, here,
plaintiffs have set forth specific evidence showing that the
government operates a bulk-telephony metadata program that
collects     subscriber     information       from     domestic
telecommunications providers, including Verizon Business
Network Services.       Contrary to the assertions of my
colleagues, these facts bolster plaintiffs’ position: where the
Clapper plaintiffs relied on speculation and conjecture to
press their claim, here, plaintiffs offer an inference derived

1
   The statute authorizing the surveillance program at issue in
Clapper, 50 U.S.C. § 1881a, explicitly provided that, as U.S.
persons, plaintiffs could not be targeted for surveillance. 133 S. Ct.
at 1148.
                                 4
from known facts. See In re Application of the Federal
Bureau of Investigation for an Order Requiring the
Production of Tangible Things from Verizon Business
Network Services, Inc. on behalf of MCI Communication
Services, Inc. d/b/a Verizon Business Services, No. BR-13-80
(Foreign Intelligence Surveillance Court, April 25, 2013), J.A.
250–53.2

     However, the burden on plaintiffs seeking a preliminary
injunction is high. Plaintiffs must establish a “substantial
likelihood of success on the merits.” Sottera, Inc., 627 F.3d at
893. Although one could reasonably infer from the evidence
presented the government collected plaintiffs’ own metadata,
one could also conclude the opposite. Having barely fulfilled
the requirements for standing at this threshold stage, Plaintiffs
fall short of meeting the higher burden of proof required for a
preliminary injunction.

     Judge Williams is right to remind us that any number of
unexpected constraints may frustrate the effectiveness of a
given program. Appropriations may fall short. Technicians
may err. Legal challenges may stymie the most dedicated
bureaucrats. 3 But while post hoc obstacles may undermine a
program’s efficacy, they do not alter its intended objective,
which, here, remains (commonsensically) the comprehensive
collection of telephonic metadata.


2
  Although originally classified “top secret,” this order was
declassified on July 11, 2013. The order expired on July 19, 2013.
3
  FISA provides that a “person receiving a production order may
challenge the legality of [that order]…by filing a petition with the
[FISC].” 50 U.S.C. § 1861 (f)(2)(A)(i). However, such petitions
are filed under seal and may not be disclosed. Id. § 1861 (d)(1),
(f)(2)(D)(4), (f)(2)(D)(5).
                               5
     On remand it is for the district court to determine whether
limited discovery to explore jurisdictional facts is appropriate.
See, e.g., Natural Resources Defense Council v. Pena, 147
F.3d 1012, 1024 (D.C. Cir. 1998). Of course, I recognize
that, in order for additional discovery to be meaningful, one of
the obstacles plaintiffs must surmount is the government’s
unwillingness to make public a secret program. See United
Presbyterian Church in the U.S.A., 738 F.2d at 1382; cf.
ACLU, 493 F.3d at 655 (“In the present case, the plaintiffs
concede that there is no single plaintiff who can show that he
or she has actually been wiretapped. Moreover, due to the
State Secrets Doctrine, the proof needed either to make or
negate such a showing is privileged, and therefore withheld
from discovery or disclosure.”). It is entirely possible that,
even if plaintiffs are granted discovery, the government may
refuse to provide information (if any exists) that would further
plaintiffs’ case. Plaintiffs’ claims may well founder in that
event. But such is the nature of the government’s privileged
control over certain classes of information. Plaintiffs must
realize that secrecy is yet another form of regulation,
prescribing not “what the citizen may do” but instead “what
the citizen may know.” DANIEL P. MOYNIHAN, SECRECY: THE
AMERICAN EXPERIENCE 59 (1999). Regulations of this sort
may frustrate the inquisitive citizen but that does not make
them illegal or illegitimate. Excessive secrecy limits needed
criticism and debate.          Effective secrecy ensures the
perpetuation of our institutions. In any event, our opinions do
not comment on the propriety of whatever privileges the
government may have occasion to assert.
     WILLIAMS, Senior Circuit Judge: “[A] party seeking a
preliminary injunction must demonstrate, among other things,
a likelihood of success on the merits.” Munaf v. Geren, 553
U.S. 674, 690 (2008) (internal quotations and citations
omitted); see also Mills v. District of Columbia, 571 F.3d
1304, 1308 (D.C. Cir. 2009) (requiring a “substantial
likelihood of success on the merits”) (emphasis added)
(quotations and citations omitted). In this context, the
“merits” on which plaintiff must show a likelihood of success
encompass not only substantive theories but also
establishment of jurisdiction. The “affirmative burden of
showing a likelihood of success on the merits . . . necessarily
includes a likelihood of the court’s reaching the merits, which
in turn depends on a likelihood that plaintiff has standing.”
Nat’l Wildlife Fed’n v. Burford, 835 F.2d 305, 328 (D.C. Cir.
1987) (Williams, J., concurring and dissenting). And to show
standing, a plaintiff must demonstrate an “injury in fact” that
is “actual or imminent, not conjectural or hypothetical.”
Friends of the Earth, Inc. v. Laidlaw Envt’l Servs. (TOC),
Inc., 528 U.S. 167, 180 (2000).
     Plaintiffs claim to suffer injury from government
collection of records from their telecommunications provider
relating to their calls. But plaintiffs are subscribers of
Verizon Wireless, not of Verizon Business Network Services,
Inc.—the sole provider that the government has
acknowledged targeting for bulk collection. Gov’t’s Br. at
38; Appellees’ Br. at 26-28; see also Secondary Order, In re
Application of FBI, No. BR 13-80 (FISC, Apr. 25, 2013)
(Vinson, J.). Thus, unlike some others who have brought legal
challenges to the bulk collection program, plaintiffs lack
direct evidence that records involving their calls have actually
been collected. Cf. ACLU v. Clapper, 785 F.3d 787, 801 (2d
Cir. 2015) (finding that Verizon Business subscribers had
standing to challenge the bulk collection program because
“the government’s own orders demonstrate that appellants’
                              2
call records are indeed among those collected as part of the
telephone metadata program”).
     Plaintiffs’ contention that the government is collecting
data from Verizon Wireless (a contention that the government
neither confirms nor denies, Gov’t’s Br. at 38-39), depends
entirely on an inference from the existence of the bulk
collection program itself.      Such a program would be
ineffective, they say, unless the government were collecting
metadata from every large carrier such as Verizon Wireless;
ergo it must be collecting such data. Appellee’s Br. 27-28.
This inference was also the district judge’s sole basis for
finding standing. Klayman v. Obama, 957 F. Supp. 2d 1, 27
& n.36 (2013).
     Yet the government has consistently maintained that its
collection “never encompassed all, or even virtually all, call
records and does not do so today.” Gov’t’s Br. at 39; Decl. of
Teresa Shea, NSA Signals Intelligence Director at ¶ 8,
Addendum to Gov’t’s Br. at 101 (similar). While one district
judge has claimed that “the Government acknowledged that
since May 2006, it has collected this information for
substantially every telephone call in the United States,”
neither of his sources—an Administration “White Paper” and
a declaration by an NSA official—actually supports the claim.
ACLU v. Clapper, 959 F. Supp. 2d 724, 735 (S.D.N.Y. 2013),
vacated and remanded, 785 F.3d 787 (2d Cir. 2015); see
Administration White Paper, Bulk Collection of Telephony
Metadata Under Section 215 of the USA Patriot Act at 3
(Aug. 9, 2013) (“FBI obtains orders from the FISC directing
certain telecommunications service providers to produce
business records that contain information about
communications between telephone numbers . . .” (emphasis
added)); Decl. Teresa Shea ¶ 14, ACLU v. Clapper, 13-cv-
3994 (S.D.N.Y. Oct. 1, 2013), ECF No. 63 (“FBI obtains
orders from the FISC directing certain telecommunications
                                 3
service providers to produce all business records created by
them (known as call detail records) that contain information
about communications between telephone numbers”
(emphasis added)).
     I note the Second Circuit’s observation that the
government had not “seriously” disputed the contention that
“all significant service providers” were subject to the bulk
collection program. ACLU, 785 F.3d at 797. But in that case
the government said, “Various details of the program remain
classified, precluding further explanation here of its scope,”
and went on to insist that “the record does not support the
conclusion that the program collects ‘virtually all telephony
metadata’ about telephone calls made or received in the
United States. Nor is that conclusion correct.” See
Appellees’ Br. at 7, ACLU v. Clapper, No. 14-42 (2d Cir.
filed Apr. 10, 2014) (citations omitted).            Thus the
government’s assertions in the two cases are parallel. Of
course the Second Circuit’s comment was irrelevant to its
conclusion, as the plaintiffs in that case were not subscribers
of Verizon Wireless but of Verizon Business, whose data the
government acknowledged collecting. See ACLU, 785 F.3d
at 801.
      It appears true, as plaintiffs and the district court suggest,
that the effectiveness of the program expands with its
coverage; every number that goes uncollected reduces the
utility of the government’s “two-hop” querying. Indeed, it
may well be that a reduction in coverage of, say, 50% would
diminish the effectiveness of the program by far more than
that proportion. Yet, in the face of the government’s
representations that it has never collected “all, or even
virtually all” call records, I find plaintiffs’ claimed inference
inadequate to demonstrate a “substantial likelihood” of injury.
    Clapper v. Amnesty International, 133 S. Ct. 1138
(2013), represents the Supreme Court’s most recent
                               4
evaluation of comparable inferences and cuts strongly against
plaintiffs’ claim that they have a substantial likelihood of
prevailing as to standing. There, a group of US-based
“attorneys and human rights, labor, legal, and media
organizations” challenged the surveillance authorized by the
FISA Amendments Act of 2008. Id. at 1145. The statute
empowered the Attorney General and the Director of National
Intelligence to jointly seek an order from the FISC
authorizing “the targeting of persons reasonably believed to
be located outside the United States to acquire foreign
intelligence information” for a period of up to one year. 50
U.S.C. § 1881a. Plaintiffs claimed they were injured by the
surveillance because their work required them “to engage in
sensitive and sometimes privileged telephone and e-mail
communications with colleagues, clients, sources, and other
individuals located abroad” and that “some of the people with
whom they exchange foreign intelligence information [we]re
likely targets of surveillance under § 1881a” because they
communicate with “people the Government ‘believes or
believed to be associated with terrorist organizations,’ ‘people
located in geographic areas that are a special focus’ of the
Government’s counterterrorism or diplomatic efforts, and
activists who oppose governments that are supported by the
United States Government.” 133 S. Ct. at 1145.
     But as the Court observed, the Clapper plaintiffs had “no
actual knowledge of the Government’s § 1881a targeting
practices” and accordingly “merely speculate[d] and ma[d]e
assumptions about whether their communications with their
foreign contacts will be acquired under § 1881a.” Id. at 1148.
The premises for their speculation were hardly trivial. They
claimed (and it was not disputed) (1) that they engaged in
communications eligible for surveillance under the disputed
section, (2) that the government had a strong motive to
intercept these particular communications because of the
subject matter and identities involved, (3) that the government
                               5
had (under separate legal authority) already intercepted
10,000 phone calls and 20,000 emails involving one
individual who is now in regular communication with one of
the plaintiffs, and (4) that the government had the capacity to
intercept these communications. Id. at 1157-59. The Court
held that these allegations left it merely “speculative whether
the Government w[ould] imminently target communications
to which respondents [we]re parties,” and so provided an
inadequate basis for standing. Id. at 1148-49 (citations and
some quotations omitted).
     Here, the plaintiffs’ case for standing is similar to that
rejected in Clapper. They offer nothing parallel to the
Clapper plaintiffs’ evidence that the government had
previously targeted them or someone they were
communicating with (No. 3 above). And their assertion that
NSA’s collection must be comprehensive in order for the
program to be most effective is no stronger than the Clapper
plaintiffs’ assertions regarding the government’s motive and
capacity to target their communications (Nos. 2 & 4 above).
     The strength of plaintiffs’ inference from the
government’s interest in having an effective program rests on
an assumption that the NSA prioritizes effectiveness over all
other values. In fact, there are various competing interests
that may constrain the government’s pursuit of effective
surveillance. Plaintiffs’ inference fails to account for the
possibility that legal constraints, technical challenges, budget
limitations, or other interests prevented NSA from collecting
metadata from Verizon Wireless.             Many government
programs (even ones associated with national defense) seem
to be calibrated or constrained by collateral concerns not
directly related to the program’s stated objectives, such as
funding deficiencies, bureaucratic inertia, poor leadership,
and diversion to non-defense interests of resources nominally
dedicated to defense. It is possible that such factors have
                               6
operated to hamper the breadth of the NSA’s collection. In
fact, both the district court and the plaintiffs contradict their
own assertions about the effectiveness of the program by
emphatically asserting its ineffectiveness in support of their
conclusions that it violates the Fourth Amendment. See
Klayman, 957 F. Supp. 2d at 40-41 (“I have serious doubts
about the efficacy of the metadata collection program . . . .”);
Appellees’ Br. at 47-49; Appellees’ Reply at 30-33.
     Judge Brown distinguishes Clapper on the grounds that
the plaintiffs here have offered “specific evidence” about the
government’s bulk collection program. Op. of Brown, J., at 3.
But, assuming their evidence to be in some sense more
specific, the relevant inquiry is whether that evidence
indicates that the program targets plaintiffs. As to that, the
plaintiffs here do no better than those in Clapper.
     Plaintiffs complain that the government should not be
allowed to avoid liability simply by keeping the material
classified. But the government’s silence regarding the scope
of bulk collection is a feature of the program, not a bug. The
Clapper Court rejected a request for “in camera” review of
classified government materials precisely on the ground that
any such approach would tend to undermine the program’s
effectiveness:
            As an initial matter, it is respondents’
       burden to prove their standing by pointing to
       specific facts, not the Government’s burden to
       disprove standing by revealing details of its
       surveillance priorities. Moreover, this type of
       hypothetical disclosure proceeding would allow
       a terrorist (or his attorney) to determine whether
       he is currently under U.S. surveillance simply
       by filing a lawsuit challenging the
       Government’s surveillance program. Even if
       the terrorist’s attorney were to comply with a
                               7
       protective order prohibiting him from sharing
       the Government’s disclosures with his client,
       the court’s postdisclosure decision about
       whether to dismiss the suit for lack of standing
       would surely signal to the terrorist whether his
       name was on the list of surveillance targets.
133 S. Ct. at 1149 n.4 (citations omitted).         These
considerations apply with equal force here, where the
government has sought to maintain a similarly strategic
silence regarding the scope of its bulk collection.
     It is true that Clapper came to the Court on review of
cross-motions for summary judgment, not a preliminary
injunction, but the Court’s rejection of the Clapper plaintiffs’
claims is nonetheless telling. Those plaintiffs actually faced a
lighter burden than do ours: in granting the government’s
motion for summary judgment, the Court necessarily found
that plaintiffs’ inferences were inadequate even to preserve
the question of standing as a “genuine issue.” See Amnesty
Int’l USA v. McConnell, 646 F. Supp. 2d 633, 641 (S.D.N.Y.
2009) (quoting Fed. R. Civ. P. 56(c)), vacated and remanded
sub nom. Amnesty Int’l USA v. Clapper, 638 F.3d 118 (2d Cir.
2011), rev’d, 133 S. Ct. 1138 (2013). Here, by contrast,
plaintiffs must show a “substantial likelihood” of standing.
     Accordingly, I find that plaintiffs have failed to
demonstrate a “substantial likelihood” that the government is
collecting from Verizon Wireless or that they are otherwise
suffering any cognizable injury. They thus cannot meet their
burden to show a “likelihood of success on the merits” and
are not entitled to a preliminary injunction.
     It remains possible that on remand plaintiffs will be able
to collect evidence that would establish standing. Indeed,
noting that the government was “uniquely in control of the
facts, information, documents, and evidence regarding the
                               8
extent and nature of their mass surveillance,” they moved in
the district court to depose “an employee of the NSA.” Pls.’
Mot. For Leave, Klayman v. Obama, 13-cv-851 (D.D.C. Oct.
30, 2013), ECF No. 15. But the district judge denied the
motion as moot after granting the preliminary injunction.
Minute Order, Klayman v. Obama, 13-cv-851 (D.D.C. Jan.
21, 2014). Given the possibility that plaintiffs’ efforts along
these lines may be fruitful, I join Judge Brown in remanding
to the district court for it to decide whether limited discovery
to explore jurisdictional facts is appropriate.
      I am uncertain about the meaning of Judge Brown’s
view that although plaintiffs have failed to show a substantial
likelihood of success on standing, they have nonetheless
“fulfilled the requirements for standing,” if only “barely.”
Op. of Brown, J., at 4. If the latter “fulfill[ment]” means
simply that standing cannot be ruled out and thus poses no
jurisdictional obstacle to discovery on standing, I agree. To
the extent that Judge Brown regards the “burden of proof
required for a preliminary injunction” as “higher,” id., I don’t
understand in what sense the burden would be higher than in
other contexts (motions for judgment on the pleadings, for
summary judgment, or after hearing), or the basis for
regarding it as higher than in those contexts.
     SENTELLE, Senior Circuit Judge, dissenting in part: I will
not restate either the facts or the background law, as I fully
agree with my colleagues’ statements on those subjects.
Indeed, I agree with virtually everything in Judge Williams’
opinion, save for its conclusion, and I even agree with part of
that. My colleagues believe that the preliminary injunction
entered by the district court must be vacated, as plaintiffs have
failed to establish a “substantial likelihood of success on the
merits.” Brown Op. 1; Williams Op. 3. I agree. However,
my colleagues also believe that the case should be remanded
for further proceedings. I do not agree. Like Judge Williams,
I believe that the failure to establish the likelihood of success
depends at least in the first instance on plaintiffs’ inability to
establish the jurisdiction of the court. I also agree with Judge
Williams that plaintiffs have not established the jurisdiction of
the court. That being the case, I would not remand the case
for further proceedings, but would direct its dismissal.

     As my colleagues recognize, in order to bring a cause
within the jurisdiction of the court, the plaintiffs must
demonstrate, inter alia, that they have standing. “[T]o show
standing, a plaintiff must demonstrate an ‘injury in fact’ that is
‘actual or imminent, not conjectural or hypothetical.’”
Williams Op. at 1 (quoting Friends of the Earth, Inc. v.
Laidlaw Envt’l Servs. (TOC), Inc., 528 U.S. 167, 180 (2000).
As Judge Williams goes on to note, “[p]laintiffs claim to
suffer injury from government collection of records from their
telecommunications provider relating to their calls.” Id. at 1;
see also Brown Op. 2. However, plaintiffs never in any
fashion demonstrate that the government is or has been
collecting such records from their telecommunications
provider, nor that it will do so. Briefly put, and discussed in
more detail by Judge Williams, plaintiffs’ theory is that
because it is a big collection and they use a big carrier, the
government must be getting at their records. While this may
be a better-than-usual conjecture, it is nonetheless no more
                               2

than conjecture.

     As Judge Williams further notes, “Clapper v. Amnesty
International, 133 S. Ct. 1138 (2013), represents the Supreme
Court’s most recent evaluation of comparable inferences and
cuts strongly against plaintiffs’ claim that they have a
substantial likelihood of prevailing as to standing.” Williams
Op. at 3–4. While Clapper involved collection under a
different statutory authorization, the standing claims of the
plaintiffs before us and the plaintiffs in that case are markedly
similar. In fact, the plaintiffs’ claim before us is weaker than
that of the Clapper plaintiffs. The Clapper plaintiffs at least
claimed that the government had previously targeted them or
someone with whom they were communicating.                   The
plaintiffs before us make no such claim. I would go farther
than Judge Williams. Clapper does not just “cut[ ] strongly
against plaintiffs’ claims that they have a substantial
likelihood of prevailing as to standing,” Clapper cuts their
claims out altogether.

     Plaintiffs have not demonstrated that they suffer injury
from the government’s collection of records. They have
certainly not shown an “injury in fact” that is “actual or
imminent, not conjectural or hypothetical.” Friends of the
Earth, Inc., 528 U.S. at 180. I agree with the conclusion of
my colleagues that plaintiffs have not shown themselves
entitled to the preliminary injunction granted by the district
court. However, we should not make that our judicial
pronouncement, since we do not have jurisdiction to make any
determination in the cause. I therefore would vacate the
preliminary injunction as having been granted without
jurisdiction by the district court, and I would remand the case,
not for further proceedings, but for dismissal.

    In Clapper, the Court stated, “Yet respondents have no
                               3

actual knowledge of the Government’s . . . targeting practices.
Instead, respondents merely speculate and make assumptions
about whether their communications with their foreign
contacts will be acquired . . . .” 133 S. Ct. at 1148. After
discussing the speculative nature of plaintiffs’ claims, the
Supreme Court summed up its decision as “respondents’
speculative chain of possibilities does not establish that injury
based on potential future surveillance is certainly impending
or is fairly traceable to [the government’s acts].” Id. at 1150.
Therefore, in a conclusion fully applicable to the case before
us, the Supreme Court held “that respondents lack Article III
standing because they cannot demonstrate that the future
injury they purportedly fear is certainly impending and
because they cannot manufacture standing by incurring costs
in anticipation of non-imminent harm.” Id. at 1155.

     Without standing there is no jurisdiction. Without
jurisdiction we cannot act. See Steel Co. v. Citizens for a
Better Environment, 523 U.S. 83, 94–95 (1998). Therefore, I
agree with my colleagues that the issuance of the preliminary
injunction was an ultra vires act by the district court and must
be vacated. However, I believe we can do no more. I would
remand the case for dismissal, not further proceedings.